Case 2:19-cv-00336-JRG Document 245 Filed 03/04/21 Page 1 of 5 PageID #: 16178




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

               Plaintiff,
                                                           Civil Action No. 2:19-cv-00336-JRG
               v.
                                                           JURY TRIAL DEMANDED
SPRINT COMMUNICATIONS CO., L.P.,
SPRINT SOLUTIONS, INC., and SPRINT
SPECTRUM L.P.,

               Defendants.



                      JOINT NOTICE OF AGREEMENTS REACHED

       Pursuant to the Court’s Second Amended Docket Control Order entered on January 12,

2021 (Dkt. 218), Plaintiff Barkan Wireless IP Holdings, L.P. (“Barkan”) and Defendants Sprint

Communications Co. L.P., Sprint Solutions, Inc., and Sprint Spectrum L.P. (“Sprint”) hereby

jointly provide notice to the Court of certain agreements reached during meet and confers on pre-

trial issues. The parties have reached the following agreements:

Barkan’s Opposed MILs (Dkt. 226):

       For Barkan’s MIL No. 1, the parties resolved their dispute for the relief requested. The

parties agree that neither party will refer to Barkan or the Patents-in-Suit in disparaging ways,

including as, for example, a “patent troll,” “pirate,” “bounty hunter,” “privateer,” “paper patent,”

“submarine patent,” “torpedo,” “playing the lawsuit lottery,” “corporate shell,” or a “litigation

shell.” This agreement is not intended to preclude either party from referring to Barkan as a “non-

practicing entity” or “patent assertion entity.” Nor is this agreement intended to preclude non-

disparaging evidence, testimony, or arguments that Barkan does not manufacture or sell products.
Case 2:19-cv-00336-JRG Document 245 Filed 03/04/21 Page 2 of 5 PageID #: 16179




       For Barkan’s MIL No. 2, the parties resolved their dispute for the relief requested. Any

references, evidence, testimony (including expert testimony), arguments regarding, or inquiries

attempting to elicit testimony regarding, the existence of prior claims, causes of action, or defenses

by Barkan against Sprint or by Sprint against Barkan that have been dismissed, abandoned, or

dropped, including the fact that such claims, causes of action, or defenses were previously asserted

but have been dismissed, abandoned, or dropped are precluded. This agreement is not intended to

preclude either party from offering evidence, testimony, or arguments relating to the CommScope

settlement, and the products covered thereunder, should the Court find it admissible.

       For Barkan’s MIL No. 5, the parties resolved their dispute for the relief requested. Any

references, evidence, testimony (including expert testimony), arguments regarding, or inquires

attempting to elicit testimony that the Accused Products do not infringe merely because they

practice the prior art are precluded. This agreement is not intended to preclude either party from

offering evidence, testimony, or arguments that the other party is taking inconsistent infringement

and invalidity positions.

       For Barkan’s MIL No. 8, the parties resolved their dispute for the relief requested. Any

claim that non-Sprint products or parties not accused of infringement in this case infringe or do

not infringe the Patents-in-Suit is precluded. This agreement shall not preclude either party from

offering evidence, testimony, or arguments relating to unaccused Sprint products, the

Samsung/Verizon and CommScope settlement agreements and the products covered thereunder,

Sprint’s marking defense under 35 U.S.C. § 287, or non-infringing alternatives should the Court

find it admissible.




                                                  2
Case 2:19-cv-00336-JRG Document 245 Filed 03/04/21 Page 3 of 5 PageID #: 16180




       The parties’ discussions are ongoing, and additional agreement may be reached prior to the

conference. The parties will notify the Court of any further agreements reached as promptly as

possible.



Dated: March 4, 2021

      Respectfully submitted,                         Respectfully submitted,

       /s/ Alexander W. Aiken                          /s/ Matthew W. Cornelia (w/ permission)
      Max L. Tribble, Jr. – Lead Counsel              David E. Finkelson (pro hac vice)
      Texas State Bar No. 20213950                    Lead Attorney
      Justin Nelson                                   Justin R. Lowery
      Texas State Bar No. 24034766                    MCGUIREWOODS LLP
      SUSMAN GODFREY, LLP                             800 East Canal Street
      1000 Louisiana Street, Suite 5100               Richmond, VA 23219-3916
      Houston, Texas 77002                            Tel: 804-775-1000
      Telephone: (713) 651-9366                       Fax: 804-698-2016
      Facsimile: (713) 654-6666                       dfinkelson@mcguirewoods.com
      mtribble@susmangodfrey.com                      jlowery@mcguirewoods.com
      jnelson@susmangodfrey.com
                                                      Jason W. Cook
      Matthew R. Berry                                Texas State Bar No. 24028537
      Washington State Bar No. 37364                  Matthew W. Cornelia
      Alexander W. Aiken                              Texas State Bar No. 24097534
      Washington State Bar No. 55988                  MCGUIREWOODS LLP
      SUSMAN GODFREY, LLP                             2000 McKinney Avenue, Suite 1400
      1201 Third Ave., Suite 3800                     Dallas, TX 75201
      Seattle, Washington 98101                       Tel: (214) 932-6400
      Telephone: (206) 516-3880                       Fax: (214) 932-6499
      Facsimile: (206) 516-3883                       jcook@mcguirewoods.com
      mberry@susmangodfrey.com                        mcornelia@mcguirewoods.com
      aaiken@susmangodfrey.com
                                                      Meghan M. Rachford (pro hac vice)
      William D. O’Connell                            MCGUIREWOODS LLP
      New York State Bar No. 5491014                  Promenade
      SUSMAN GODFREY, LLP                             1230 Peachtree Street, N.E., Suite 2100
      1301 Avenue of the Americas, 32nd Fl.           Atlanta, GA 30309
      New York, New York 10019-6023                   Tel: (404) 443-5500
      Telephone: (212) 336-8330                       Fax: (404) 443-5599
      Facsimile: (212) 336-8340                       mrachford@mcguirewoods.com
      boconnell@susmangodfrey.com
                                                      Robert W. Weber (TX 21044800)

                                               3
Case 2:19-cv-00336-JRG Document 245 Filed 03/04/21 Page 4 of 5 PageID #: 16181




      Michael F. Heim                              SMITH WEBER, L.L.P.
      Texas State Bar No. 09380923                 5505 Plaza Drive
      Robert Allen Bullwinkel                      PO Box 6167
      Texas State Bar No. 24064327                 Texarkana, Texas 75503
      Blaine Andrew Larson                         Tel: (903) 223-5656
      Texas State Bar No. 24083360                 Fax: (903) 223-5652
      HEIM, PAYNE & CHORUSH, LLP                   bweber@smithweber.com
      Heritage Plaza
      1111 Bagby Street                            Counsel for Defendants Sprint
      Suite 2100                                   Communications Co. L.P., Sprint
      Houston, TX 77002                            Solutions, Inc., and Sprint
      Telephone: (713) 221-2000                    Spectrum L.P.
      Facsimile: (713) 221-2021
      blarson@hpdlp.com
      mheim@hpcllp.com
      abullwinkel@hpcllp.com

      S. Calvin Capshaw
      Texas State Bar No. 03783900
      Elizabeth L. DeRieux
      Texas State Bar No. 05770585
      CAPSHAW DERIEUX LLP
      114 E. Commerce Ave.
      Gladewater, TX 75647
      Telephone: (903) 845-5770
      ccapshaw@capshawlaw.com
      ederieux@capshawla.com

      T. John Ward, Jr.
      Texas State Bar No. 00794818
      Claire Abernathy Henry
      Texas State Bar No. 24053063
      Andrea L. Fair
      Texas State Bar No. 24078488
      WARD, SMITH & HILL, PLLC
      PO Box 1231
      Longview, Texas 75606
      Telephone: (903) 757-6400
      Facsimile: (903) 757-2323
      jw@wsfirm.com
      claire@wsfirm.com
      andrew@wsfirm.com

      Attorneys for Plaintiff Barkan Wireless IP
      Holdings, L.P.



                                           4
Case 2:19-cv-00336-JRG Document 245 Filed 03/04/21 Page 5 of 5 PageID #: 16182




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2021 a copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5(a). Therefore, this document was served on

all counsel who are deemed to have consented to electronic service by email.

                                                   /s/ Alexander W. Aiken

                                                   Alexander W. Aiken




                                               5
